


MILLINGTON BANK
MILLINGTON, NEW JERSEY




2015 AMENDMENT TO THE


DIRECTORS CONSULTATION AND RETIREMENT PLAN
AS AMENDED AND RESTATED






WHEREAS, Millington Bank, Millington, New Jersey (the “Bank”) has previously
implemented the Millington Savings Bank Directors Consultation and Retirement
Plan, as Amended and Restated (the “Plan”); and


WHEREAS, the Board wishes to provide an inducement to directors of the Bank who
have served on the Board in excess of twenty-five (25) years with an incentive
to retire from Board service prior to the 2016 Annual Meeting of Stockholders of
the Bank and MSB Financial Corp. in order to permit the recruitment of new
individuals to serve as directors of the Bank without increasing the size of the
Board; and


WHEREAS, the Board has reviewed the proposed amendment to the Plan (“2015 Plan
Amendment”) to provide that directors participating in the Plan who elect to
give notice of retirement between December 21, 2015 and February 1, 2016 and who
actually retire from the Board of the Bank and MSB Financial Corp. (“Company”)
prior to April 1, 2016 (the “Retirement Window”) shall receive credit for an
additional three full years of Board Service under the Plan for purposes of
calculation of retirement benefits under the Plan; and


WHEREAS, the Board has reviewed the potential cost impact and financial
reporting implications of such proposed amendment to the Plan, the potential
remunerations that certain directors would potentially be foregoing if they were
to elect retirement from the Board during the Retirement Window, and the
potential benefits to the Bank of recruiting new individuals to serve as
directors to replace such retiring directors; and


WHEREAS, the Board has fully discussed, analyzed and debated the proposed 2015
Plan Amendment and related matters and determined that it is in the Bank’s best
interest to approve such 2015 Plan Amendment.



 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to Section 7.4 of the Plan, the
Plan is hereby amended effective December 21, 2015, as follows:


 
1.
Section 2.4(b) of the Plan is amended by inclusion of the following at the end
of such Section as follows:



“Notwithstanding anything to the contrary herein, a Director with not less than
twenty-five years of Service as of December 21, 2015, who gives notice of
retirement from the Board of the Bank and MSB Financial Corp. (“Company”)
between December 21, 2015 and February 1, 2016 and who actually retires from the
Board of the Bank and the Company prior to April 1, 2016 (the “Retirement
Window”) shall receive credit for an additional three full years of Service
under the Plan for purposes of calculation of the Retirement Benefit Amount. By
way of example, if a director shall retire as of December 31, 2015 and as of
such date shall have completed 27 full years of Service as a director, such
director shall be credited with three additional years of Service, thereby
increasing the total years of Service for benefits determination to thirty (30)
years of Service;  the Retirement Benefit Amount shall be payable for an
additional 24 months for an aggregate of 168 monthly payments for those
Directors who shall be deemed to have completed not less than 30 years of
service as of their actual Retirement Date.”
 
 
 
2.
Nothing contained herein shall be held to alter, vary, or affect any of the
terms, provisions, or conditions of the Plan other than as stated above.

 





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Millington Bank, by action of its Board of Directors, has
caused this 2015 Amendment to the Directors Consultation and Retirement Plan, as
Amended and Restated, to be executed by its duly authorized officer on this
______ day of December, 2015.




      Millington Bank
Attest:




________________________                                                                 
By:  _________________________________
        Michael A. Shriner
        President



--------------------------------------------------------------------------------